DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilber et al. (US 5,608,282).
With respect to claim 1, Wilber et al. discloses a device (Fig 1), comprising: a superconductor layer (item 14); and a piezoelectric layer (item 16) positioned adjacent to the superconductor layer (Fig 1), wherein: the piezoelectric layer is configured to apply a first strain to the superconductor layer in response to receiving a first voltage that is below a predefined voltage threshold (column 2, lines 35-48); the superconductor layer is configured to operate in a superconducting state while the device is maintained below a superconducting threshold temperature for the superconductor layer, is supplied with current below a superconducting threshold current for the superconductor layer, and the piezoelectric layer applies the first strain to the superconductor layer (column 2, lines 35-48; Fig 2); the piezoelectric layer is configured to apply a second strain to the superconductor layer in response to receiving a second voltage that is above the predefined voltage threshold (column 2, lines 35-48; Fig 2); and the superconductor layer is configured to operate in an insulating state while the device is maintained below the superconducting threshold temperature for the superconductor layer, is supplied with current below the superconducting threshold current for the superconductor layer, and the piezoelectric layer applies the second strain to the superconductor layer (column 2, lines 35-48; Fig 2).
With respect to claim 4, Wilber et al. discloses the device of claim 1, wherein the piezoelectric layer is shaped to concentrate electrical fields around the superconductor layer (column 2, lines 35-48; Figs 1-2).
With respect to claim 5, Wilber et al. discloses the device of claim 1, wherein the piezoelectric layer is positioned and adapted to inhibit oxidation of the superconductor layer (Fig 1).
With respect to claim 6, Wilber et al. discloses the device of claim 1, wherein the piezoelectric layer and the superconductor layer are positioned substantially perpendicular to one another (Fig 1).
With respect to claim 7, Wilber et al. discloses the device of claim 1, wherein the device is configured such that, while in the insulating state, electron tunneling through the superconductor layer is inhibited (this is merely a desired effect of the invention, and does not further limit the structural features of the device).
With respect to claim 8, Wilber et al. discloses the device of claim 1, wherein the piezoelectric layer is lattice-matched to the superconductor layer (column 3, lines 31-55).
With respect to claim 9, Wilber et al. discloses the device of claim 1, further comprising a substrate, wherein the superconductor layer or the piezoelectric layer is deposited on the substrate (Fig 1).
With respect to claim 14, Wilber et al. discloses a method comprising: operating a device (Fig 1) that includes a superconductor layer (item 14) and a piezoelectric layer (item 16) coupled to the superconductor layer (Fig 1), including: operating the device in a steady state, wherein in the steady state, the superconductor layer is in a superconducting state (column 2, lines 35-48); and switching operation of the device from the steady state to an off state, including: applying a first voltage above a voltage threshold to the piezoelectric layer (column 2, lines 35-48); applying, from the piezoelectric layer, a first strain to the superconductor layer in response to applying the first voltage to the piezoelectric layer (column 2, lines 35-48); and transitioning, by the superconductor layer, from a superconducting state to an insulating state in response to the applied first strain (column 2, lines 35-48).
With respect to claim 15, Wilber et al. discloses the method of claim 14, further comprising: while the device is operating in any of the steady state and the off state, maintaining the device below a superconducting threshold temperature for the superconductor layer and supplying the superconductor layer with current below a superconducting threshold current for the superconductor layer (column 2, lines 35-48).
With respect to claim 16, Wilber et al. discloses the method of claim 14, further comprising: switching operation of the device from the off state to the steady state, including: applying a second voltage below the voltage threshold to the piezoelectric layer; applying, from the piezoelectric layer, a second strain to the superconductor layer in response to applying the second voltage to the piezoelectric layer; and transitioning, by the superconductor layer, from an insulating state to a superconducting state in response to the applied second strain (column 2, lines 35-48; Fig 2).
With respect to claim 17, Wilber et al. discloses the method of claim 14, wherein, in the steady state, the superconductor layer has zero resistance (column 2, lines 35-48; Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wilber et al. in view of Suzuki (US 2010/0171098).
With respect to claim 2, Wilber et al. discloses the device of claim 1, further comprising: a voltage source (item 22) electrically coupled to the piezoelectric layer of the device and configured to supply any of the first voltage and the second voltage (Fig 1).
Wilber et al. does not disclose an output component coupled to the superconductor layer.
Suzuki teaches a piezoelectrically-switched superconductor device including an output component coupled to the superconductor layer (Paragraph 9).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the current-sensor-based feedback of Suzuki with the device of Wilber et al. for the benefit of providing improved ability to determine if the superconductive film has transitioned (Paragraph 9 of Suzuki).
With respect to claim 3, the combination of Wilber et al. and Suzuki discloses the device of claim 2. Suzuki discloses that the output component is configured to measure one or more of: a resistance of the superconductor layer, a current through the superconductor layer, and a voltage drop across the superconductor layer (Paragraph 9).
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “wherein: the superconductor layer is positioned on top of the piezoelectric layer, which is deposited on the substrate; and the device further comprises a second piezoelectric layer positioned on top of the superconductor layer” in combination with the remaining elements of claim 10. The prior art does not disclose or suggest “wherein a thickness of the superconductor layer is within 10% of a superconductor-to-insulator transition thickness” in combination with the remaining elements of claim 12. The prior art does not disclose or suggest “wherein a thickness of the superconductor layer is within 20% of a superconductor-to-insulator transition thickness” in combination with the remaining elements of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837